Citation Nr: 1703898	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  04-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 through October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran has perfected a timely appeal of that decision.

Following a series of Board remands, the Veteran's claims for service connection for hearing loss and tinnitus were denied in a July 2013 Board decision.  The Veteran subsequently sought an appeal of those denials to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 Joint Motion for Partial Remand (joint motion), counsel for the Veteran and the VA Secretary (the parties) argued that the Board erred in failing to ensure that the Veteran was afforded an adequate VA examination of his claimed hearing loss and tinnitus.  In that regard, the parties noted that an August 2012 VA examination revealed audiometric test results that were deemed invalid by the examiner because the Veteran reported that he could not hear anything during testing.  Here, the parties asserted, the examiner simply dismissed the test results as being invalid without explaining why the Veteran's complaints that he could not "hear anything" during testing necessarily ruled out the possibility that the Veteran has a hearing loss disability.  Similarly, the parties argued, the Board provided no analysis as to why the Veteran's inability to hear during audiometric testing performed during the VA examination was not an indication of hearing loss.  For the foregoing reasons, the parties requested that the Court vacate the Board's denial of service connection for hearing loss and tinnitus, and that the Court remand those issues to the Board for further action consistent with the joint motion.  The Court granted the joint motion.

Subject to the above, the matter was returned to the Board.  In October 2014, the Board remanded the matter again so that the Veteran could be afforded a new VA audiology examination.  The directed development has been performed and the matter now returns to the Board for de novo review.

The issue of the Veteran's entitlement to service connection for depression, claimed as being secondary to left flat foot, has been raised by the record in a March 2014 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran has disabling hearing loss that resulted from otosclerosis in both ears.

2.  The Veteran's otosclerosis did not have its onset during the Veteran's active duty service; also, the Veteran's otosclerosis was not caused by an injury or event that occurred during his active duty service, to include in-service acoustic trauma.

3.  The Veteran has tinnitus that resulted from in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Insofar as the issue concerning the Veteran's entitlement to service connection for tinnitus, no further notice or assistance is necessary given the favorable disposition below as to that issue.

In relation to the issue concerning the Veteran's entitlement to service connection for hearing loss, letters mailed to the Veteran in February 2003 and April 2011 satisfied VA's duty to notify.  VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claim submissions, lay statements, private treatment records, and Board hearing transcript have been associated with the claims file.  The Veteran was afforded VA examinations of his hearing loss in August 2012 and January 2015.  Also, an addendum opinion concerning the nature and etiology of the Veteran's hearing loss was obtained in June 2016.  Although the examiner questioned the reliability of audiometric testing, the examiner provided a detailed explanation as to why, and ultimately an opinion as to whether any hearing loss disability present is unlikely to be related to service.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

At the outset of the analysis, the Board notes that the Veteran's service treatment records are unavailable despite exhaustive efforts on VA's part to locate and associate them with the claims file.  In instances where service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider application of the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Under the "benefit-of-the-doubt rule," when there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant and find in his or her favor as to that issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  The Board admonishes, however, that the unavailability of service department records does not lower the legal standard for proving a case of service connection; rather, it simply increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

	A.  Bilateral Hearing Loss

The Veteran asserts in his claim submissions and statements that he sustained acoustic trauma when a generator on the USCGC Sassafras malfunctioned and exploded in close proximity to him.  He recalls that the force of the explosion caused him to be thrown into a bulkhead and that he lost consciousness momentarily.  He states that although he was wearing hearing protection at the time, after regaining consciousness, he noted that his ears were ringing and that he had difficulty hearing.  He states that he was sent immediately to sick bay where tests was performed.

The Veteran's lay assertions are supported by other lay statements provided by the Veteran's parents and his service buddy, D.A.S.  His parents attest that they were in regular telephone contact with the Veteran over the course of his period of service and that they noticed that the Veteran demonstrated difficulty hearing during their telephone conversations.  His parents state also that, after the Veteran returned home from service, the Veteran demonstrated ongoing hearing problems.  The buddy statement from D.A.S. attests as to the occurrence of the generator explosion reported by the Veteran, and also, states that he has observed the Veteran experiencing ongoing hearing loss since the in-service generator explosion described by the Veteran.

Consistent with the foregoing lay assertions, the Veteran's DD Form 214 documents that the Veteran served on board the USCGC Sassafras.  Indeed, in a July 2013 remand, the Board noted that the occurrence of the claimed generator explosion is to be conceded.

In addition to the basic service connection principles outlined above, hearing loss is not deemed disabling for VA purposes unless the claimed hearing loss is of a particular level of severity.  In that regard, hearing impairment will be considered a disability only when the pure tone threshold for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the audiological and medical evidence in the record, the Board observes that the Veteran underwent private treatment for reported numbness in his ears and accompanying sensation of having "plugged" ears in October 2003, about a year after he was separated from service.  An examination of the ears at that time revealed the presence of exostoses and otosclerosis.  Audiometric testing revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
70
80
70
75
75

Speech discrimination tests were conducted via NU-6 word list test rather than Maryland CNC word list test.  For that reason, the Board will not consider the speech recognition findings from the October 2003 private testing.  Still, the private audiologist diagnosed severe to profound mixed hearing loss in the Veteran's left ear and borderline normal hearing in the right ear.  Of note, the private audiologist provided no opinion concerning the cause or origin of the diagnosed left ear hearing loss.

The Veteran apparently did not seek further treatment of his hearing loss until August 2009, at which time, he was evaluated by Dr. C.P.A.  A repeat physical examination conducted by Dr. C.P.A. confirmed the presence of ongoing exostoses as well as edema, erythema, and cerumen in both external ear canals.  Dr. C.P.A. diagnosed exostoses, tinnitus, and bilateral sensorineural hearing loss; however, did not provide any explanation as to why he believed that the Veteran's hearing loss is sensorineural in nature.

VA examinations of the Veteran's hearing loss were conducted in August 2012 and January 2015.  Notably, audiometric test results from the August 2012 examination were deemed by the examiner as being inconsistent and unreliable for purposes of determining the extent of the Veteran's hearing acuity.  Accordingly, the VA examiner did not report the specific audiometric pure tones in the corresponding VA examination report.

The report from the January 2015 VA examination, however, does note the following pure tone results:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
60
65
75
LEFT
70
70
75
70
75

Speech discrimination tests performed via Maryland CNC word list test revealed speech recognition abilities of 60 percent in the Veteran's right ear and 40 percent in his left ear.  The examiner remarked that speech discrimination scores were inconsistent with demonstrated audiometric pure tones, and for that reason, concluded that there was inter-test inconsistency between the audiometric test and speech discrimination test.  In view of that inconsistency, the examiner declined to form any kind of diagnosis or provide an opinion as to the etiology of any hearing loss shown.

Pursuant to the Board's November 2015 remand, this matter was referred back to the January 2015 VA examiner for an addendum opinion.  The examiner was asked, upon review of the record and the findings from the January 2015 examination, to reconcile previous invalid audiometric test results with the Veteran's continued assertions that he has been unable to hear, particularly in his right ear, and also, to opine as to whether it is at least as likely as not that the exostoses or otosclerosis in the Veteran's ears had its onset during service.

Upon review of the claim file, the examiner stated that it is unclear as to why the Veteran reported that he could not hear out of his right ear despite demonstrated speech recognition ability shown during the January 2015 examination.  In that regard, the examiner noted that the examination indicated many inconsistencies and invalid findings in the Veteran's pure tone and speech discrimination scores.  The examiner elaborated that test/retest reliability during the examination were poor, and also, demonstrated scores indicated a poor match between speech recognition and pure tone results.  Regarding the Veteran's speech discrimination scores, the examiner pointed out that the Veteran's left ear speech recognition score of 40 percent is invalid because the presentation level was essentially at his threshold (i.e., the softest level at which he could hear sounds).  Typically, the examiner stated, one would need it to be at least 25-40 dBs in order to score that highly; in other words, the Veteran's speech recognition score should have been zero percent under tested conditions.  Thus, the examiner seems to raise the likelihood that the audiological test results from the January 2015 examination may not be indicative of the Veteran's true hearing acuity.

Concerning the exostoses and otosclerosis in the Veteran's ears, the examiner opined also that it is less likely than not that either condition had its onset during service.  The examiner explained that exostoses form over the course of many years, and according to the record, were first noted in this case during treatment in September 2002 and confirmed again in October 2003 by an otolaryngologist.  The examiner observed that during the January 2015 VA examination, the Veteran's bilateral exostoses were approximately 95 percent occluded.  Still, the examiner observes, the exostoses did not inhibit the Veteran's ability to hear, as shown during tympanograms conducted during the examination.  Concerning otosclerosis, the examiner observed that otosclerosis was first diagnosed in the Veteran's left ear by an otolaryngologist in October 2003.  The examiner noted also that the January 2015 VA examination revealed mixed hearing loss in the Veteran's left ear and absent left ipsilateral and right contralateral reflexes that are consistent with otosclerosis.  Hence, the examiner concludes that the Veteran's hearing loss is attributable to his otosclerosis.  Subject to the same, the examiner notes that otosclerosis is genetic in nature and that it is highly improbable that the Veteran would have experienced significant decrease in hearing due to otosclerosis during his active duty service.  Based on the above, the examiner opined that it is less likely as not that the Veteran's hearing loss is related to service.

Overall, the evidence shows by a preponderance that the Veteran's current hearing loss has resulted from otosclerosis, which is a genetic condition that did not begin during the Veteran's active duty service or as a result of an injury or event that occurred during his active duty service, to include conceded acoustic trauma.  In that regard, the record contains audiometric data that has been determined by VA examiners as being unreliable.  Still, to the extent that the record indicates any hearing loss in the Veteran's ears, the negative opinions expressed by the January 2015 VA examiner in his examination report and January 2016 addendum opinion appear to be supported by facts in the record, findings from previous examinations, and accepted medical principles.  Moreover, the Board observes that the opinions rendered by the VA examiner are not rebutted in the record by any contrary opinions rendered by a medical professional.  Accordingly, the January 2015 VA examiner's opinions are persuasive.

The Board is cognizant of the Veteran's lay assertions and the assertions of his parents and service buddy, which assert collectively that the Veteran has had chronic hearing problems that date back to his in-service acoustic trauma.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran is competent to report the onset and duration of his hearing difficulties.  Similarly, his parents and service buddy are competent to report their own observations of demonstrated hearing impairment.  Nonetheless, such assertions are not credible because the very nature of the Veteran's hearing loss (i.e., attributable to otosclerosis which is genetic in nature) is itself shown by the evidence as not being sensorineural or of being the result of any acoustic trauma.

To the extent that any credibility may be attached to the lay assertions in the record, the Board notes that those assertions do not point to a specific diagnosis, and moreover, do not rebut the January 2015 VA examiner's diagnosis and etiology opinion.  Indeed, the question of the precise nature and cause of the Veteran's hearing loss does not appear to be susceptible to being identified by mere lay assertion, particularly in view of the Veteran's exostoses and otosclerosis and in view of the fact that demonstrated hearing impairment has been deemed as being consistent with hearing impairment caused by otosclerosis.  Under the circumstances, an opinion as to the precise nature and cause of the Veteran's hearing loss would appear to depend in this case on clinically observed findings from examination and application of accepted medical principles.  As such, in relation to the Veteran's hearing loss, the Board is inclined to assign far greater probative weight to the negative opinions expressed by the January 2015 VA examiner than to the lay assertions contained in the record.

Overall, the preponderance of the evidence shows that the Veteran's hearing loss has resulted from genetic otosclerosis that neither began during the Veteran's active duty service or was caused by an injury or event that occurred during his active duty service.  The Veteran is not entitled to service connection for hearing loss in either of his ears.  To that extent, this appeal is denied.

	B.  Tinnitus

As noted above, the Veteran asserts that he had acoustic trauma from a ship's generator explosion during service.  Although service department records to confirm the reported occurrence are not available, VA concedes the occurrence of that incident.

Notably, the Veteran asserts in an October 2009 statement that he has experienced continuous ringing in his ears which dates back to the in-service generator explosion.  Indeed, histories reported by the Veteran during private treatment at Audiology Associates in October 2003 and during his August 2012 and January 2015 VA examinations reflect that the Veteran has maintained consistently that he has had chronic ringing that dates back to the in-service event.

In the VA examiner's June 2016 addendum report, the examiner opined that it is less likely as not that the Veteran's tinnitus is related to his active duty service.  As rationale, however, the examiner observes that the reported generator explosion is not recorded in the records, and for that reason, appears to understand mistakenly that the event did not occur.  As already mentioned, VA concedes the occurrence of the generator explosion and related acoustic trauma to the Veteran.  Subject to the same, the VA examiner does recognize that the existence of tinnitus was first documented in October 2003; hence, it remained plausible to the examiner that the Veteran's tinnitus was due to acoustic trauma during service.  Indeed, the examiner allowed further that tinnitus is a subjective symptom and that there are currently no methods for objectively observing or measuring tinnitus.

A veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles, 16 Vet. App. at 374-75; see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (tinnitus as a symptom of Meniere's disease).  In contrast to the analysis undertaken above in regard to the Veteran's hearing loss, the evidence does not indicate other objectively observed medical findings that rebut the Veteran's assertions concerning chronicity.  Moreover, where tinnitus in particular is recognized as being unique in that it is not susceptible to objective observation, the Board is inclined to assign significant probative weight to the Veteran's assertions that he has had continuous tinnitus that dates back to the in-service generator explosion.

The evidence shows by a preponderance that the Veteran has tinnitus that likely resulted from in-service acoustic trauma.  As such, the Veteran is entitled to service connection for tinnitus.  To that extent, this appeal is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


